DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communication filed on 17 September 2021.
Applicant elected group I, claims 1-15 without traverse, in response to the restriction requirement.
Claims 16-20 were cancelled in response to the restriction requirement.
Claims 21-25 are newly added.
Claims 1-15 and 21-25 are currently pending and have been examined.

Claim Rejections - 35 USC § 112
Claims 1-15 and 21-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor 
The term "a fastest payment rail" in claims 1, 9 and 21 is a relative term which renders the claim indefinite.  The term "fastest payment rail" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Examiner will interpret the limitation as “determining, based on the identified rules and the information about the payout, a payment rail from the at least one payment rail” and appropriately propagated throughout the claims for purposes of examination.
The remaining claims not expounded upon are rejected based on their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Step 1 of the 101 Analysis:
Claims 1-15 and 21-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recites a system, 
Step 2A Prong 1 of the 101 Analysis:
The following limitations and/or similar versions are found in claim(s) 1, 9 and 21:
Claim 1, 9 and 21:
“determining, from a plurality of payment rails based on the included information, at least one payment rail available for the requested payout;”
“identifying rules associated with each of the at least one payment rail;”
“determining, based on the identified rules and the information about the payout, a fastest payment rail from the at least one payment rail for executing the payout;”
“executing the payout over the determined fastest payout rail.”
These limitations, as drafted, are a process that, under its broadest reasonable interpretation, covers commercial or legal interactions but for the recitation of generic computer components. That is, other than reciting “non-transitory memory 
Dependent claim(s) 7 and 14 are directed to the following:
Claim(s) 7 and 14:
“determining a fee for the payout associated with the fastest payment rail;”
These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to certain methods of organizing human activity which include commercial and legal interactions such as marketing or sales activities or behaviors or agreements in the form of contracts. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claim(s) 2-6, 8, 10-13, 15 and 22-25 include the following limitations which are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements:
Claim(s) 2, 10 and 22:
“…wherein the information about the payment includes at least one of an identification of a destination financial institution, an account identification of the payee, an amount of the transfer, a destination country of the payout, and a destination currency.”
Claim(s) 3 and 23:
“…wherein the plurality of payment rails includes real- time payment rails and non-real-time payment rails.”
Claim(s) 4, 11 and 24:
“…wherein the rules include routing rules that specify how payments are to be initiated through a bank partner.”
Claim(s) 5, 12 and 25:
“…wherein the routing rules further provide an indication of at least one of appropriate connections, formats and specifications to be used to communicate with the bank partner.”
Claim(s) 6 and 13:
“wherein the rules include at least one of a maximum payout limit without implicating know your customer, sanction screening, anti-money laundering screening, and anti-terrorism screening.”
Claim(s) 8 and 15:
“…wherein the fee may be calculated dynamically based on at least one of requestor demand and an availability of volume discounts.”
Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that 
Accordingly, the claims recite an abstract idea.
	
Step 2A Prong 2 of the 101 Analysis:
This judicial exception is not integrated into a practical application. In particular, the independent claim(s) recite the following additional elements:
Claim 1:
“a non-transitory memory storing instructions;”
“one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising:”
Claim(s) 1, 9 and 21:
“receiving a request to execute a payout to a payee account,[…] the request including information about the payout;”
Claim 9:
“…over an application programming interface (API)…”
“…using the API”
Claim 21:
“A non-transitory computer-readable medium having stored thereon machine- readable instructions executable to cause a computing system to perform operations comprising:”
The computer components (non-transitory computer-medium storing instructions, one or more processors, and API) are recited at a high level of generality (i.e. as a generic non-transitory storage storing instructions, generic processors storing instructions, and generic API) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f).)
i.e., as generally receiving data) such that they amounts to no more than mere data gathering which is adding insignificant extra-solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)
Dependent claim(s) 7 and 14 contain the following additional elements:
Claim(s) 7 and 14:
“passing the fastest payment rail and the fee back to a requestor of the payout for acceptance.”
These elements are recited at a high level of generality (i.e., as simply passing data) such that they amount to no more than mere data gathering or data outputting which is adding insignificant extra solution activity. These element(s) in combination do not add anything that is not already pre-sent when the steps are considered separately. Simply adding insignificant extra-solution activity is not indicative of integration into a practical application (See MPEP § 2106.05(g).)

The claims are directed to an abstract idea.
Step 2B of the 101 Analysis:
The API mentioned above are not described in further detail within the applicant’s specification. Therefore examiner must interpret these elements as generic computer components.
The computer components mentioned above are disclosed in applicant’s specification. The processor is described as: “A processor 214, which may be a micro-controller, digital signal processor (DSP), or other processing component, processes these various signals, such as for display on computer system 200 or transmission to other devices over a network 216 via a communication link 218”. See at least paragraph [0030]. The memory is described as: “Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and/or transmission media.” See at least paragraph [0031].Therefore by applicant’s own admission the components are generic computer components.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of 
(for receiving/passing various data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II)).
The claims are not patent eligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 10, 14 and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kanjlia et al. (US 2014/0172695 A1 hereinafter Kanjlia).

Claim 1
A system for implementing a fast payment comprising:
a non-transitory memory storing instructions; and (Kanjlia discloses embodying their invention in a non-transitory computer readable medium storing instructions. See at least paragraph [0046] and Claim 15.)
one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: (Kanjlia discloses hardware processors 
receiving a request to execute a payout to a payee account, the request including information about the payout; (Kanjlia discloses receiving a payment request executing a payout to a payee account including at least the payer name, date, amount, etc. See at least paragraph [0077] and Figs. 4A-4D.)
determining, from a plurality of payment rails based on the included information, at least one payment rail available for the requested payout; (Kanjlia discloses determining a best fit or suggested payment rail based on available rails and various parameters including speed. See at least paragraphs [0064]-[0065] and Figs. 6D-6F.)
identifying rules associated with each of the at least one payment rail; (Kanjlia discloses ranking the rails on multiple parameters based on various data (i.e. rules associated with each payment rail). See at least paragraphs [0064]-[0066].)
determining, based on the identified rules and the information about the payout, a fastest payment rail from the at least one payment rail for executing the payout; and (Kanjlia discloses determining a best fit or suggested payment rail based on available rails and various parameters including speed. See at least paragraphs [0064]-[0065] and [0089] and Figs. 6D-6F.)
executing the payout over the determined fastest payment rail. (Kanjlia discloses performing the payout over the selected payment rail. See at least paragraph [0092] and Fig. 6A)

Claim 2
The system of claim 1, wherein the information about the payment includes at least one of an identification of a destination financial institution, an account identification of the payee, an amount of the transfer, a destination country of the payout, and a destination currency. (Kanjlia discloses information about the payment including at least a payment amount. See at least paragraph [0077].)

Claim 3
The system of claim 1, wherein the plurality of payment rails includes real-time payment rails and non-real-time payment rails. (Kanjlia discloses based on the selected routing option payout may be immediate or non-immediate (i.e. real-time rails and non-real-time rails). See at least paragraphs [0086] and [0092] and Fig. 6A)

Claim 7
The system of claim 1, wherein the operations further comprise:
determining a fee for the payout associated with the fastest payment rail; and (Kanjlia discloses determining a cost (i.e. fee) for performing the remittance over the selected rail and passing that cost to the payer, the payee or split between the payer and payee. See at least paragraph [0085] and Fig. 5E.)
passing the fastest payment rail and the fee back to a requestor of the payout for acceptance. (Kanjlia discloses determining a cost (i.e. fee) for performing the remittance over the selected rail and passing that cost to the payer, the payee or split between the payer and payee. See at least paragraph [0085] and Fig. 5E. Kanjlia discloses that either the payer or payee may be a requestor of the payout. See at least Fig. 4A.)

Claim 10
Claim 10 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.


Claim 14
Claim 14 is substantially similar to Claim 7 and is therefore rejected using similar reasoning.

Claim 21
A non-transitory computer-readable medium having stored thereon machine-readable instructions executable to cause a computing system to perform operations comprising: (Kanjlia discloses embodying their invention in a non-transitory computer readable medium storing instructions. See at least paragraph [0046] and Claim 15.)
The remainder of Claim 21 is substantially similar to the corresponding limitations present in Claim 1 and are rejected using similar reasoning.

Claim 22
Claim 22 is substantially similar to Claim 2 and is therefore rejected using similar reasoning.

Claim 23
Claim 23 is substantially similar to Claim 3 and is therefore rejected using similar reasoning.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 and 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjlia et al. (US 2014/0172695 A1 hereinafter Kanjlia) in view of Blackhurst et al. (US 2011/0246358 A1 hereinafter Blackhurst).

Claim 4
The system of claim 1, wherein the rules include routing rules that specify how payments are to be initiated through a bank partner. (See the combination with Blackhurst below.)

	Although Kanjlia does disclose using routing rules to determine payment rails, they might not explicitly disclose wherein the rules include routing rules that specify how payments are to be initiated through a bank partner. Blackhurst teaches that a payor may mandate that the funds be transferred in paper check format or in electronic format when determining a delivery mechanism. See at least paragraphs [0042]-[0043].
	 It would be obvious to filter the rails of Kanjlia by a specified format of delivery as taught by Blackhurst because Blackhurst additionally teaches the motivation that lets a payee be paid in a paper check when they do not have a bank account or may let a payor specify designate an ACH transfer when they are otherwise required to send funds via ACH. See at least paragraph [0043].
Also, filtering the payment rails of Kanjlia by the specified format as taught in Blackhurst is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
 

Claim 5
The system of claim 4, wherein the routing rules further provide an indication of at least one of appropriate connections, formats and specifications to be used to communicate with the bank partner. (Usage of an appropriate format to communicate (e.g. paper via electronic check service or ACH) is taught by a combination with Blackhurst as shown above in Claim 4.)

Claim 24
Claim 24 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 25
Claim 25 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjlia et al. (US 2014/0172695 A1 hereinafter Kanjlia) in view of Ledford et al. (US 2017/0004501 A1 hereinafter Ledford).

Claim 6
The system of claim 1, wherein the rules include at least one of a maximum payout limit without implicating know your customer, sanction screening, anti-money laundering screening, and anti-terrorism screening. (Kanjlia discloses ranking rails based on data collected about the rails. See at least paragraphs [0064]-[0066]. See the combination with Ledford below.)

Although Kanjlia does disclose ranking rails based on data collected about the rails, they might not explicitly disclose that data including a maximum payout limit without implicating the security screening mentioned in Claim 6. Ledford teaches that financial institutions can set system-wide limits on transaction sizes (i.e. a maximum payout limit) and that Financial institutions can be requires (i.e. it is optional) to have additional risk management and compliance functions such as customer authentication, authorization, regulatory compliance screening and anti-fraud screening (i.e. it is optional to have security screening). See at least paragraphs [0247]-[0249]. Kanjlia additionally teaches that these limits may be predetermined (i.e. not based on the incoming transaction screening). See at least paragraphs [0304]-[0313].
It would be obvious to collect information on the transaction sending limits imposed by financial institutions as 
Also, implementing collecting transaction limits that are not based on security screening as taught by Ledford into the system of Kanjlia is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjlia et al. (US 2014/0172695 A1 hereinafter Kanjlia) in view of Lazerson (US 2003/0036996 A1 hereinafter Lazerson).

Claim 8
The system of claim 7, wherein the fee may be calculated dynamically based on at least one of requestor demand and an availability of volume discounts. (Kanjlia discloses determining a cost (i.e. fee) for performing the remittance over the 

	Although Kanjlia does disclose determining a fee3 for performing the remittance over the selected rail, they might not explicitly disclose wherein the fee may be calculated dynamically based on at least one of requestor demand and an availability of volume discounts. Lazerson teaches that a provider fee may be adjusted based on volume discounts. See at least paragraph [0062]. 
	It would be obvious to calculate the fee in Kanjlia dynamically based on volume discounts as taught by Lazerson because Lazerson teaches the motivation that this may reach a reduction in the fee. See at least paragraph [0062].
Also, calculating the fee determined in Kanjlia dynamically based on volume discounts as taught by Lazerson is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjlia et al. (US 2014/0172695 A1 hereinafter Kanjlia) in view of Crowley et al. (US 2020/0019960 A1 hereinafter Crowley).

Claim 9
A method for implementing a fast payment comprising:
receiving a request to execute a payout to a payee account over an application programming interface (API), the request including information about the payout; (Kanjlia discloses receiving a payment request executing a payout to a payee account including at least the payer name, date, amount, etc. See at least paragraph [0077] and Figs. 4A-4D. See the combination with Crowley below for incorporation with an API.)
determining, using the API, at least one payment rail available for the requested payout based on the included information; (Kanjlia discloses determining a best fit or suggested payment rail based on available rails and various parameters including speed. See at least paragraphs [0064]-[0065] and Figs. 6D-6F. See the combination with Crowley below for incorporation with an API.)


	Although Kanjlia does disclose performing a remittance and determining payment rails, they might not explicitly disclose embodying their invention using APIs. Crowley teaches that a payment transfer system may interface with a client application, the remittance system, and funds payout computing systems using API. See at least paragraphs [0017]-[0019].
	It would be obvious to implement Kanjlia’s system using API calls as taught by Crowley because Crowley additionally teaches the motivation that API integrates the client application to the funds payout computing system. See at least paragraph [0017].
Also, implementing Kanjlia’s system using API as taught by Crowley is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjlia et al. (US 2014/0172695 A1 hereinafter Kanjlia) in view of Crowley et al. (US 2020/0019960 A1 .

Claim 11
Claim 11 is substantially similar to Claim 4 and is therefore rejected using similar reasoning.

Claim 12
Claim 12 is substantially similar to Claim 5 and is therefore rejected using similar reasoning.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjlia et al. (US 2014/0172695 A1 hereinafter Kanjlia) in view of Crowley et al. (US 2020/0019960 A1 hereinafter Crowley) in view of Ledford et al. (US 2017/0004501 A1 hereinafter Ledford).

Claim 13
Claim 13 is substantially similar to Claim 6 and is therefore rejected using similar reasoning.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kanjlia et al. (US 2014/0172695 A1 hereinafter .

Claim 15
Claim 15 is substantially similar to Claim 8 and is therefore rejected using similar reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goeppinger (US 9,898,717 B2) discloses an online remittance service system for predicting disbursement times of electronic funds transfers.
Apps (US 2016/0071083 A1) discloses a transaction router including an interface to a routing rules database and logic.
Rahman et al. (US 2014/0156435 A1) discloses providing funds transfer over an existing retail payment system.
Poornachandran et al. (US 2014/0143147 A1) discloses conducting remittances and determining the velocity of a remittance transaction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J HILMANTEL whose telephone number is (571)272-8984.  The examiner can normally be reached on M-F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 






/A.H./Examiner, Art Unit 3691                                                                                                                                                                                                        
/HANI M KAZIMI/Primary Examiner, Art Unit 3691